﻿Mr. President, it is with particular pleasure that I congratulate you on your election as President of the thirty-fifth session of the General Assembly. We greet you as the representative of a country which is a good neighbour and close friend of ours. Your great experience and deep knowledge, combined with your outstanding diplomatic skill and political acumen, augur well for the work of this session of the Assembly. 
10.	We also wish to express our sincere gratitude and appreciation to your predecessor, Ambassador Salim Ahmed Salim, who guided the General Assembly through a particularly sensitive and demanding period in a steady, intelligent and prudent way.
11.	It is also a pleasure for me to welcome two new Members to the Organization. We should like today to offer our heartfelt congratulations to the delegations of Zimbabwe and Saint Vincent and the Grenadines, and it is our hope that we shall enjoy close co-operation with them.
12.	In December, 25 years will have elapsed since Austria was admitted to the United Nations. Austria has successfully made use of that time to establish, in the spirit of the Charter of the United Nations, good relations with all countries of the world, irrespective of their economic, social or political systems. In particular, we are proud to have excellent relations with all our neighbours.
13.	During Austria's 25 years of membership, certain areas have emerged as focal points for our co-operation. These constant elements are the following: unconditional support for human rights, development, disarmament and strengthening of international law. In addition, Austria actively participates in United Nations peace-keeping operations.
14.	Austria continues to attach great importance to United Nations peace-keeping efforts and is willing also in the future to contribute to the further development of this most useful instrument. I should like sincerely to thank all the soldiers who today are serving the cause of peace under the United Nations flag.
15.	In pursuing its policy of establishing good relations with all our neighbouring countries, Austria, with respect to Italy, has received active assistance from the United Nations. Resolutions 1497 (XV) of 31 October 1960 and 1661 (XVI) of 28 November 1981 on the question of South Tyrol led to negotiations which in 1969 resulted in an autonomy agreement for South Tyrol. Thus the conditions for friendly relations between two neighbours have been established. In accordance with those resolutions, I should like to report that during the past year further positive steps have been taken to implement the so-called South Tyrol package. However, 20 years have elapsed since the first General Assembly resolution on this question and 11 years since the Austro-Italian agreement. Nevertheless, essential parts of the package are still unimplemented. We therefore fully understand the impatience of the population of South Tyrol. The Austrian Government is particularly concerned that full equality for the mother tongue of the minority, which is so important to it, has not yet been guaranteed. Prime Minister Cossiga and Foreign Minister Colombo have recently made promising statements on this question. We hope that those statements will be honoured by a new Italian Government, too. That would justify my expectations that the problems which have not yet been settled will be resolved as quickly as possible and in a satisfactory way.
16.	Four years ago I had the honour to speak before the General Assembly for the first time and to present Austria's position on the world situation.  There was little reason for optimism then and there is even less today. In addition to the crises which the Organization has been facing for years, we are now confronted with new and even more complex ones.
17.	I should like here to refer above all to the situation in the Middle East. The present military conflict between Iran and Iraq constitutes a new element in the crises of the region. Austria is following the development of relations between Iran and Iraq with deep concern. The hostilities which are taking place in clear violation of the obligations under the Charter have created a very serious situation which, combined with the other conflicts in the region, threatens to assume global proportions.
18.	It is Austria's position that, in view of these circumstances, an effective attempt must be made to settle the conflict by peaceful means and with due respect for international law and without resorting to any further use of force. Austria therefore welcomes and supports swift action by the Security Council. We, of course, recognize that regional organizations have assumed an increasing responsibility in the maintenance of international peace and security and in the mediation and peaceful settlement of regional conflicts. Austria appreciates this development. We deem it necessary, however, to recall that the primary responsibility for the maintenance of peace lies with the Security Council and that action on the regional level should never impede the Security Council from fulfilling its duties.
19.	We are deeply concerned, both for humanitarian reasons and for reasons of principle, about the fate of the American hostages, who are still being held in Iran despite the intensive efforts of the international community. Although we do not underestimate the difficulties and fundamental changes arising in the wake of a revolution, we must reiterate the unconditional position we stated last year in the Security Council.  We strongly deplore the taking of hostages as a flagrant violation of international law and of the rules of diplomacy, which constitute the very basis of relations between States in all civilizations and cultures.
20.	We are aware of the efforts to solve this problem and we hope that reason, understanding and moderation will prevail on all sides. We make an urgent appeal to the Iranian Parliament to free the hostages, in respect for international law, without any further delay, regardless of the rather intricate situation provoked by the military conflict with Iraq. In this context, I wish to thank the Secretary-General most sincerely for his tireless efforts in the interest of the hostages.
21.	The military invasion of Afghanistan by the Soviet Union, which was condemned by the overwhelming majority of Members of the United Nations, including Austria, at the sixth emergency special session of the General Assembly early this year, continues seriously to disrupt the stability of the region and to threaten the policy of detente.
22.	As regards the Arab-Israeli conflict, the situation has not improved in any way. Austria is deeply concerned about this development which, owing to its complexity and its relationship to other crises, could lead to a world-wide conflict. I assume that Austria's position on this problem is well known. It was presented in detail by both Chancellor Kreisky and myself during the thirty-fourth session of the General Assembly. In accordance with our position as a permanently neutral State, it is marked by an effort to be objective and impartial.
23.	We must note with great concern that all efforts to achieve a peaceful resolution of this conflict have thus far been unsuccessful. The most recent steps taken by Israel with respect to Jerusalem and its measures in the occupied territories have further aggravated the situation. We deplore and condemn Israel's attempt to annex Jerusalem because this is a flagrant violation of international law and the relevant United Nations resolutions. Consequently, it has to be considered as null and void. Jerusalem is a city where the beliefs and aspirations of great spiritual and religious traditions and powers meet, factors which increase the political complexity of the problem, adding emotional and even prophetic aspects. A high degree of political imagination will therefore be needed in order to work out specific formulas for solutions, and in this process all the considerations advanced by interested and objective observers will have to be taken into account.
24.	In this connection, the criteria proposed by the Holy See should be mentioned. In addition to the call for free, access to all holy sites, these criteria include the requirement that the duly acquired traditional rights of the various religious communities in the city be respected and assured.
25.	The problems involved are enormous. Therefore it is all the more vital that the greatest possible efforts be made to use all available opportunities to contribute to a just and peaceful solution. This problem cannot be solved by force. Israel, too, will have to accept this reality.
26.	We also condemn Israel's policy of establishing settlements in the occupied territories and, in particular, the deportation of the mayors of Hebron and Halhul, freely elected representatives of Palestinian communities.
27.	We call upon the General Assembly to take steps similar to those taken in adopting resolution 34/29 of 16 November 1979, concerning the Mayor of Nablus, to ensure that this action, which violates the Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949, and the most basic human rights, is revoked as soon as possible.
28.	The present crises in the Middle East and Afghanistan have overshadowed the tragic events in South-East Asia. Nevertheless, the dimensions of that human tragedy remain staggering. Our position has not changed. We condemn Viet Nam's invasion of Kampuchea as well as the violations of human rights by the Pol Pot regime which preceded it. Our prime concern is for the Kampuchean people, with whom we are in full solidarity. This year, too, we will support all efforts to relieve the suffering of that people.
29.	The many political crises in our world must not cause us to forget that the greatest potential source of danger to world order is that economic and social gap which separates the North from the South, the industrialized from the developing countries. The greatest challenge facing mankind in the last two decades of this century is to overcome the asymmetry in economic development. A new international order based on an equitable balance of the interests of developing and industrialized countries must be built through dialogue and understanding.
30.	During the 1980s one of the most important elements in the development process and in international economic relations will undoubtedly be the availability of adequate energy supplies. The manner in which this problem is solved will test the viability of the world economy. This question places an equally great responsibility on all countries.
31.	A long-term solution can be achieved only through a constructive dialogue between producers and consumers, which would best be undertaken within the framework of the United Nations global round of negotiations.
32.	The energy crisis presents the international community, and the world monetary system in particular, with a significant challenge: the international monetary institutions must increase their role as catalysts between surplus and deficit countries.
33.	I cannot imagine that mankind, which in its long history has solved tremendous problems with the help of human ingenuity, science and technology, must stand powerless before a situation which directly affects each and every one of us.
34.	Instead, we believe that a large-scale joint undertaking by industrial and oil-producing countries can mobilize sufficient intellectual, technical and financial resources to deal successfully with the North-South problem in all its dimensions. Austria's ideas for a massive transfer of resources were last put before the General Assembly at its eleventh special session.
35.	In view of the unsatisfactory outcome of that special session, I should like to return to a thought first voiced by Willy Brandt and then discussed intensively by President Lopez Portillo of Mexico and Chancellor Kreisky: a summit meeting of statesmen from industrialized and developing countries to mobilize the political will of Governments, thus promoting mutually acceptable solutions to the North- South problem. This could at the same time give a useful political impetus to the forthcoming round of global negotiations. The idea of convening such a meeting next year has won widespread support.
36.	A commission for disarmament and international security, consisting of representatives from the East, West and South and headed by Olof Palme, was recently established at Vienna. The independent Palme Commission will function similarly to the Brandt Commission7 and will also deal with the problems of releasing funds for development. The Palme Commission has set itself the long-term goal of preparing for comprehensive disarmament agreements and for practical disarmament measures, particularly for submission at the special session of the General Assembly on disarmament to be held in 1982. We should follow the work of the Palme Commission carefully. One of its primary goals is to mobilize public opinion for disarmament. That is particularly important today, when we are witnessing signs of a new arms race between the great Powers.
37. Our specific efforts to promote peace are based on a deep commitment to human rights. Without peace human rights are not secure; and peace cannot be guaranteed without respect for human rights. Therefore, our policy of unconditional commitment to the promotion and protection of human rights remains a corner-stone of our policy in the United Nations. We are convinced that respect for human rights is an indispensable prerequisite for peace, development, security and the reduction of tensions.
38.	The tragic problem of growing flows of refugees all over the world has also to be seen in the context of human rights. I am therefore grateful to my colleague, the Foreign Minister of the Federal Republic of Germany, Mr. Genscher, for drawing the attention of the Assembly to the need to study the background of that problem. As a country with a tradition of accepting refugees and granting asylum, Austria supports the initiative of the Federal Republic of Germany and will participate actively in the work of the General Assembly relating to this new agenda item.
39.	As I stated at the Meeting on Refugees and Displaced Persons in South-East Asia, held at Geneva on 20 and 21 July 1979, it is not the people in distress who are responsible for their situation, but those who have caused it. The responsibility therefore lies with those who are still not prepared to respect human rights, despite the Charter, despite the Universal Declaration of Human Rights, despite the two International Covenants on Human Rights and despite the many resolutions and treaties on human rights. All the people who are forced to seek asylum and to live as refugees in this world are victims of violations of human rights. That holds true for the victims of racial discrimination as well, and for those who are persecuted on political and religious grounds. But it holds true also for the people who are forced to leave their homes because of hunger and distress. When we talk about human rights, we mean political and civil liberties as much as basic social, economic and cultural rights.
40.	The problems of the world are so numerous and our agenda is so comprehensive that it is impossible for me to address every point in this statement. My delegation will present the Austrian position on these questions in detail during this session. Let me just say in brief that we attach very great importance to, inter alia, the fate of Lebanon, the talks between the ethnic communities in Cyprus, urgent realization of the United Nations plan for Namibia, the Independent Commission on International Development Issues under the Chairmanship of Willy Brandt. elimination of the apartheid system in South Africa and of all other forms of racial discrimination, the elimination of capital punishment and torture and the non-proliferation of nuclear weapons, as well as to all questions relating to the World Conference of the United Nations Decade for Women. We sincerely hope that at this session the Assembly will bring us closer to a solution of all these problems.
41.	Although the present world situation does not leave much scope for optimism, I do not want to overlook the positive developments. We wish to mention Zimbabwe in particular. Its peaceful transition to independence and its course towards a multiracial society had raised our hopes that it would have an exemplary effect on our common endeavours to achieve the full independence of Namibia.
42.	Non-alignment has become a dynamic force in international relations and a catalyst in solving important international problems. It has contributed to the development of a feeling of responsibility for global issues among States, large and small. We consider non-alignment a stabilizing element in international politics and believe that the non- aligned States have a special role to play in a period of increasing tension. We feel that opportunities for cooperation do exist between non-aligned and neutral countries, both on the global level of the United Nations as well as regionally, as for instance within the framework of the Conference on Security and Co-operation in Europe, which was held at Helsinki in 1975.
43.	We expect the second review session of that Conference to be held at Madrid, to recall forcefully the obligations undertaken in the Final Act of Helsinki and to lend the process of detente the impetus it so urgently needs in this time of heightening tensions. The events of this year have demonstrated more clearly than ever before that detente has to be universal. It has become truly indivisible. Even if one wanted to limit it to certain regions, in today's age of interdependence that would be impossible.
44.	We are all aware that we are living in a time of transition—transition from one historic period to another. In such a time tensions will inevitably develop between ideas and reality, reason and power, morality and politics. Each and every one of us is acutely aware of those tensions and their repercussions on both our personal and international life.
45.	Everywhere in the world today we witness developments aimed at dismantling the established order in many sectors and calling into question recognized values without creating new orders to replace them. The resulting vacuum contributes to the rise of tensions, the solution to which situation is sought through the use of force. The spread of violence in many parts of the world is a consequence of that development, which fills us with growing concern. I am referring here to the increasing terrorism which claims innocent victims again and again, as for instance in the brutal and cowardly bombing attacks in Bologna and Munich.
46.	We have to be aware of the fact that our youth, in its search for new life-styles and new forms of expression, is also attracted by violence. It is not by defensive attitudes, with the ensuing risk of perpetuating conflicts, that we shall succeed in integrating new forms of social behaviour into existing societies and in developing in our youth a sense of commitment to international co-operation and the ideals of the United Nations. We shall succeed in such an endeavour only if we make much greater efforts to guide the idealism and energy of youth towards positive goals and to work together with the younger generation to build new orders and values wherever the existing ones appear obsolete.
47.	In this connection, I wish to say a word on the environment. The excessive exploitation of nature in this century has resulted in damage of still unknown consequences. Only over the past decade has it been recognized that measures must be taken to preserve the ecological balance. We must adopt a much more serious approach to our environmental problems. We must also try to integrate the concerns of environmentalists into our existing systems. We must see to it that these concerns are duly taken into consideration at the national and international levels. This is a responsibility which the Organization must not shirk.
48.	The challenge all of us must face, whether we be statesmen or diplomats, scientists or philosophers, is that of combining our forces in order to create, step by step, a more human and more peaceful world order. We have no other choice if we wish mankind to survive.
49.	On the occasion of the twenty-fifth anniversary of Austria's membership of the United Nations, I would like to renew our commitment to the world Organization and our profession of loyalty to the Organization's goals and ideals with a quote from Karl Renner, the first President of our second Republic. He said:
"A world of organized peace is coming; a world of lasting co-operation; a community of nations rich in blessings—and the Republic of Austria will be the most loyal member of this community."
